ACCEPTED
                                                                                                                                        06-15-00023-CR
                                                                                                                              SIXTH COURT OF APPEALS
                                                                                                                                   TEXARKANA, TEXAS
                                                                                                                                   2/26/2015 1:22:31 PM
Appellate Docket Number:        06-15-00023-CR                                                                                          DEBBIE AUTREY
                                                                                                                                                 CLERK
Appellate Case Style: Style:    fossica Boyett

                          Vs.   State of Texas

                                                                                                                 FILED IN
                                                                                                          6th COURT OF APPEALS
Companion Case:                                                                                             TEXARKANA, TEXAS
                                                                                                          2/26/2015 1:22:31 PM
                                                                                                              DEBBIE AUTREY
                                                                                                                  Clerk
Amended/corrected statement:      [g]

                                                 DOCKETING STATEMENT (Criminal)
                                             Appellate Court: 6th Court of Appeals
                                   (to be fi led in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Jessica                                                 [g] Lead Attorney
Middle Name:                                                            First Name:       Kristin
LastName:       Boyett                                                  Middle Name:      R.
Suffix:                                                                 Last Name:        Brown
Appellant Incarcerated?    0    Yes [g] No                              Suffix:
Amount of Bond:                                                         0 Appointed                   0   District/County Attorney
Pro Se:   0                                                             IZJ Retained                  0   Public Defender
                                                                        Firm Name:             The Law Office of Kristin R. Brown. PLLC
                                                                        Address l:        l8208 Preston Road
                                                                        Address 2:        Suite 09375
                                                                        City:             ballas
                                                                        State:    Texas                         Zip+4:     75252
                                                                        Telephone:        214-446-3909              ext.
                                                                        Fax:      214-481-4868
                                                                        Email:
                                                                        SBN:

                                                                                                                           :Add Another Appellan
                                                                                                                                  Attorney
UI. Appellee                                                                 IV. Appellee Attorney(s)

First Name:                                                                 IZI Lead Attorney
Middle Name:                                                                First Name:       Gary

Last Name:                                                                  Middle Name:         b.
Suffix:                                                                     Last Name:        Young        ~~~~~~~~~~~~~-



Appellee Incarcerated?        D   Yes   D No                                Suffix:
Amount of Bond:                                                             D Appointed               1Z1 District/County Attorney
Pro Se:   0                                                                 D Retained                D Public Defender
                                                                            Firm Name:
                                                                            Address 1:
                                                                            Address 2:
                                                                            City:             Paris
                                                                            State:    Texas
                                                                            Telephone:
                                                                            Fax:      ~03-737-2455

                                                                             Email:
                                                                                                                                  Add Another Appellee/
                                                                            SBN:                                                       Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter      C           dS b
                                        ontro11e u stances
                                                                             Was the trial by:        D   jury or IZI non-jury?
or type of case):
                                                                            Date notice of appeal filed in trial court: 02/04/2015
Type of Judgment: Bench Trial
                                                                             If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: Februat)'. 3 _2015
Offense charged:                                                            Punishment assessed: 5 years TDCJ,, -=.w.===

Date of offense:                                                             ls the appeal from a pre-trial order?      D Yes IZI No
Defenda nt's plea:                                                           Does the appeal involve the constitutionality or the validity of a
                                                                             statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                            0Yes IZ!No
IZ!Yes    D No
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:        D Yes IZI No           If yes, date filed:
Motion in Arrest ofJudgment: D Yes IZI No           If yes, date filed:
Other: D Yes D No                                   If yes, date filed:

If other, please specify:


VII. lndigency Of Party: (Attach file-stamped copy of motion and affidavit)


Motion and affidavit filed:   D Yes D No IZI NA                 If yes, date filed:
Date of hearing:                         D NA
Date of order:                                    ONA
Ruling on motion:    D Granted D Denied D NA                    If granted or denied, date of ruling:
VIII. Trial Court And Record

Court:     6th District Court                                               Clerk's Record:
County: Lamar County                                                        Trial Court Clerk:   ~ District     0   County
Trial Court Docket Number (Cause no):             25505                     Was clerk's record requested?       [gl Yes   0   No
Trial Court Judge (who tried or disposed of the case):                      If yes, date requested: 02/25/20 I 5
                                                                            If no, date it will be requested:
First Name:         Will                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                        0   Yes [gl No 0 Inrugent

Last Name:          Biard (Presiding over case)
Suffix:
Address 1:          119 N. Main Street
Address 2:
City:               Paris
State:    ff'exas                        Zip + 4: 75460
Telephone:          903-737-2434          ext.
Fax:       903-737-2483
Email:



Reporter's or Recorder's Record:
Is there a reporter's record? [gl Yes     0      No
Was reporter's record requested?         ~Yes         0 No
Was the reporter's record electronically recorded?           rgJ Yes 0 No
If yes, date requested: 02125/2015
Were payment arrangements made with the court reporter/court recorder?             0 Yes ~No 0 Indigent



~ Court Reporter                          0      Court Recorder
D   Official                              D      Substitute


First Name:         Anna
Middle Name:
Last Name:          Upchurch
Suffix:
Address 1:          119 N. Main Street
Address 2:
City:               Paris
State:    Texas                          Zip +4:       5460
Telephone:          903-737-2433          ext.
Fax:
Email: districtcourt_ 62nd_Jamar_ tx@yahoo.com
1.X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: 02/25/2015

                                                                                      State Bar No: 240814.-
                                                                                                          5-.
                                                                                                            8 _ _ _ _ __
Printed Name:

Electronic Signature: Kristin R. Brown                                                Name: Kristin R. Brown
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on February 25, 2015




Signature of counsel (or pro se party)                            Electronic Signature: Kristin R. Brown
                                                                         (Optional)

                                                                  State Bar No.:      24081458
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             ( 1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) ifthe person served is a party's attorney, the name of the party represented by that attorney
Please enter the following for each person served:

Date Served: february 25, 20 15
Manner Served: Email
First Name:       Gary
Middle Name:      D.
Last Name:        Young
Suffix:
Law Firm Name:         amar County District Attorney
Address l :       11 9 N. Main Street
Address 2:
City:             Paris
State     Texas                       Zip+4: 75460

Telephone:        903-737-2458          ext.
Fax:      903-737-2455
Email :   gyoung@co.lamar.tx.us   ~--~~~~~~~~_..J